Case 1:18-cv-00957-CMH-TCB Document 101 Filed 06/18/21 Page 1 of 2 PageID# 1342




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,

                 v.                                   Case No. 1:18-cv-00957-CMH-TCB

  KURBANOV, et al.,

                         Defendants.


                                        STATUS REPORT

        Plaintiffs respectfully submit this report to inform the Court of the status of discovery.

        On June 4, 2021, this Court ordered Defendant Tofig Kurbanov (“Defendant”) to produce

 certain documents and to un-redact other documents by June 11, 2021. In its Order, this Court

 stated: “Defendant is advised that failure to comply with this Order may result in the entry of

 sanctions, including default judgment, pursuant to Federal Rule of Civil Procedure 37(b)(2).”

 ECF No. 97. Defendant did not produce or un-redact the documents on or before June 11, nor

 has he done so since then. The parties have conferred, and Defendant’s counsel has

 acknowledged that Defendant understands what the Court has ordered but refuses to comply with

 the June 4 Order.

        On June 16, 2021, Plaintiffs filed a second discovery motion, requesting an order

 requiring Defendant to preserve and produce web server data. ECF No. 98. That motion is

 noticed for a hearing before the Court on June 25, 2021.

        Plaintiffs intend to move for sanctions in connection with Defendant’s failure to obey the

 Court’s June 4 Order. Plaintiffs are currently assessing the appropriate sanctions to seek,

 including asking that the Court “designate[] facts be taken as established for purposes of the



                                                  1
Case 1:18-cv-00957-CMH-TCB Document 101 Filed 06/18/21 Page 2 of 2 PageID# 1343




 action” and “prohibit[]” Defendant “from supporting or opposing designated claims or defenses,

 or from introducing designated matters in evidence.” Fed. R. Civ. P. 37(b)(2)(A)(i)–(ii). In

 addition, Plaintiffs anticipate that other grounds for sanctions may arise if Defendant continues to

 refuse to comply with his discovery obligations, including in connection with Plaintiffs’ second

 discovery motion.

        While Plaintiffs anticipate filing a motion for sanctions in the coming weeks, Plaintiffs

 are filing this Status Report now so that the Court is aware of this developing situation. Plaintiffs

 will be prepared to discuss these matters at the June 25 hearing.



 Respectfully submitted,

 Dated June 18, 2021                                      /s/ Scott A. Zebrak
                                                          Scott A. Zebrak (VSB No. 38729)
                                                          Matthew J. Oppenheim (pro hac vice)
                                                          Lucy Grace D. Noyola (pro hac vice)
                                                          Kellyn M. Goler (pro hac vice)
                                                          OPPENHEIM + ZEBRAK, LLP
                                                          4530 Wisconsin Avenue, NW, 5th Floor
                                                          Washington, DC 20016
                                                          Tel: (202) 480-2999
                                                          Fax: (866) 766-1678
                                                          scott@oandzlaw.com
                                                          matt@oandzlaw.com
                                                          lucy@oandzlaw.com
                                                          kellyn@oandzlaw.com

                                                          Attorneys for Plaintiffs




                                                  2
